NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0888n.06
                           Filed: December 12, 2006

                                           No. 05-2453

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CURTIS J. GRANDERSON,                                    )
                                                         )       ON APPEAL FROM THE
       Plaintiff-Appellant,                              )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE EASTERN
v.                                                       )       DISTRICT OF MICHIGAN
                                                         )
UNIVERSITY OF MICHIGAN,                                  )                          OPINION
                                                         )
       Defendant-Appellee.                               )




BEFORE: DAUGHTREY and COLE, Circuit Judges; RESTANI, Judge.*

       R. GUY COLE, JR., Circuit Judge. This case involves the appeal of the district court’s

dismissal of a racial-discrimination claim brought by Curtis J. Granderson, Plaintiff-Appellant,

against his employer, the University of Michigan (“University”), Defendant-Appellee, under Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2 et seq. For the reasons that

follow, we AFFIRM the judgment of the district court.

                                      I. BACKGROUND On January 2, 2001, the University fired

Granderson, a long-time food-service worker. More than a year after his termination, on March 21,

2002, Granderson filed a charge with the Michigan Employment Relations Commission




       *
          The Honorable Jane A. Restani, Chief Judge, United States Court of International Trade,
sitting by designation.
No. 05-2453
Granderson v. University of Michigan

(“MERC”)—a state agency that resolves labor disputes through the appointment of mediators,

arbitrators, and factfinders. In his charge, Granderson asserted federal claims against the University

under the Family and Medical Leave Act (“FMLA”) and the Americans with Disabilities Act

(“ADA”), in addition to numerous grievances against his union under Michigan’s Public

Employment Relations Act (“PERA”).            Absent from his charge was any claim of racial

discrimination. Because the MERC lacks authority to enforce either the FMLA or the ADA and also

lacks authority to remedy PERA violations that occur more than six months prior to the filing of a

charge, the MERC dismissed all of Granderson’s claims.

       On January 5, 2004, three years after his termination, Granderson filed suit pro se in federal

district court against the University and Tom Rhodes, his supervisor, alleging he was unlawfully

fired because he is African-American and because of psychological disabilities. Granderson further

alleged he experienced harassment, unfair criticism, false accusations, and retaliation during his time

with the University because of his race and disabilities. The complaint contained three counts

alleging numerous federal- and state-law violations.

       On January 21, 2004, the district court dismissed Granderson’s supplemental state-law claims

without prejudice, leaving Granderson with claims under Title VII; the ADA, 42 U.S.C. § 12101 et

seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; and 42 U.S.C. § 1983. After

committing a series of procedural errors—one resulting in the dismissal of Rhodes as a defendant

following a total failure to serve him with process—Granderson retained an attorney and, on March

17, 2005, filed a First Amended Complaint, which omitted all his previous claims except one count

of racial discrimination in violation of Title VII. Rather than answering Granderson’s complaint,

                                                 -2-
No. 05-2453
Granderson v. University of Michigan

the University filed a motion to dismiss for lack of subject-matter jurisdiction arguing that

Granderson failed to exhaust administrative remedies by neglecting to file a charge of discrimination

with the Equal Employment Opportunity Commission (“EEOC”). The district court granted the

University’s motion to dismiss, explaining that a plaintiff in a Title VII case must first file a timely

charge of discrimination with the EEOC and receive a right-to-sue letter before filing suit in federal

court. Because Granderson failed to file such a charge and could provide no valid excuse for this

failure, the court dismissed with prejudice Granderson’s Title VII claim—his only remaining claim.

       On July 19, 2005, some four-and-a-half years after the University terminated him and a year-

and-a-half after filing his Title VII action in federal court, Granderson filed a charge with the EEOC

and received a right-to-sue letter. Granderson now appeals the dismissal of his Title VII action.

                                         II. DISCUSSION

       “In Title VII, Congress set up an elaborate administrative procedure, implemented through

the EEOC, that is designed to assist in the investigation of claims of racial discrimination in the

workplace and to work towards the resolution of these claims through conciliation rather than

litigation.” Patterson v. McLean Credit Union, 491 U.S. 164, 180-81 (1989) (citing 42 U.S.C. §

2000e-5(b)); see also Morgan v. Washington Mfg. Co., 660 F.2d 710, 711 (6th Cir. 1981) (explaining

the purpose of Title VII’s administrative scheme is “to encourage reconciliation and arbitration of

employee grievances prior to litigation”). It is well settled that a plaintiff must satisfy two

prerequisites before filing a Title VII action in federal court: (1) timely file a charge of employment

discrimination with the EEOC; and (2) receive and act upon the EEOC’s statutory notice of the right

to sue (“right-to-sue letter”). Puckett v. Tennessee Eastman Co., 889 F.2d 1481, 1486 (6th Cir.

                                                 -3-
No. 05-2453
Granderson v. University of Michigan

1989) (citing 42 U.S.C. § 2000e-5(f)(1) and McDonnell Douglas Corp. v. Green, 411 U.S. 792, 798

(1973)). The proper exhaustion of administrative remedies gives the Title VII plaintiff a green light

to bring an employment-discrimination claim in court. See, e.g., Patterson, 491 U.S. at 181 (“Only

after . . . the plaintiff has obtained a ‘right to sue’ letter from the EEOC, may he or she bring a Title

VII action in court.”). Granderson acknowledges he never filed a charge of discrimination with the

EEOC and never received a right-to-sue letter before filing the underlying Title VII action.

        On appeal, Granderson first argues that he attempted to proceed with available EEOC

administrative remedies but, because he was not alleging any form of workplace discrimination, the

EEOC intake supervisor directed him to “visit” the National Labor Relations Board (“NLRB”).

Once at the NLRB, Granderson claims he was then referred to a MERC agency in Lansing,

Michigan, where he ultimately filed his charge. As such, Granderson argues that he constructively

exhausted the administrative-filing requirement by filing a charge with the MERC.

        This argument fails for several reasons. First, even if we were to assume that filing a charge

with the MERC is tantamount to filing a charge with the EEOC, which it is not, Granderson was late

in invoking the administrative process. A Title VII plaintiff must file a charge with the EEOC within

180 days after the occurrence of the alleged discriminatory employment practice or within 300 days,

if the claimant has “initially instituted proceedings with a State or local agency with authority to

grant or seek relief from such practice.” 42 U.S.C. § 2000e-5(e)(1). Here, Granderson waited over

400 days after the University terminated him before filing a charge with the MERC, well outside

both the 180-day and 300-day filing requirements. Second, Granderson did not allege a Title VII

discrimination claim in his charge before the MERC such as to put the University on notice of a

                                                  -4-
No. 05-2453
Granderson v. University of Michigan

potential claim of racial discrimination. The only claims Granderson alleged against the University

related to (1) improper notification of his rights under the FMLA and the ADA, and (2) improper

termination at the close of his FMLA leave and the start of his ADA leave. These factual allegations

were insufficient to put the University on notice that Granderson perceived himself to be the victim

of discrimination. Cf. Dixon v. Ashcroft, 392 F.3d 212, 218 (6th Cir. 2004) (applying the “scope of

investigation test” to determine whether factual allegations were sufficient to put the EEOC on

notice that the claimant perceived himself to be a victim of racial discrimination). In sum, even if

we were to consider Granderson’s MERC charge equivalent to an EEOC charge, it would still not

provide a green light to bring a Title VII action in court: Granderson did not file his charge on time,

nor did the charge contain a claim of racial discrimination.

       Next, Granderson argues, in essence, that Title VII’s exhaustion requirement should be

equitably tolled as he has now filed a charge with the EEOC. See, e.g., Truitt v. County of Wayne,

148 F.3d 644, 646 (6th Cir. 1998) (explaining that the exhaustion requirement is a precondition

“that, like a statute of limitations, is subject to waiver, estoppel, and equitable tolling”) (citation

omitted). Granderson attributes his four-year delay in filing charges with the EEOC to being “bed

ridden and house bound” with a pain level that was “10+.” These reasons do not, however, exempt

him from Title VII’s timely filing and exhaustion requirements. See Lomax v. Sears, Roebuck &

Co., No. 99-6589, 2000 WL 1888715, at *6 (6th Cir. Dec. 19, 2000) (per curiam) (“[A]ll [Title VII]

claimants, including pro se claimants, have a responsibility to meet the requirements of the law . .

. .”); see also Lattimore v. Polaroid Corp., 99 F.3d 456 (1st Cir. 1996) (“[P]ro se status does not

relieve [a plaintiff] of the obligation to meet procedural requirements established by law.”).

                                                 -5-
No. 05-2453
Granderson v. University of Michigan

Granderson has simply presented nothing persuasive to excuse his lengthy delay in filing a charge

with the EEOC.

       Finally, Granderson argues that his attorney was incompetent, missed hearings, did not

answer motions, did not submit briefs, met with Granderson only to tell him that his case had been

dismissed, and refused to explain the district court’s judgment dismissing the case. Even if these

claims are correct, they do not excuse Granderson’s delay in seeking relief before the EEOC.

Granderson failed to file a charge with the EEOC for over four years and waited over 400 days

before filing a charge with the MERC. Granderson’s attorney cannot be blamed for this delay, as

Granderson had not yet retained an attorney during most of this time.

                                      III. CONCLUSION

        For the foregoing reasons, we AFFIRM the judgment of the district court.




                                              -6-